I114th CONGRESS2d SessionH. R. 5955IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Ms. Castor of Florida introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to allow the charitable distribution of traditional large and premium cigars to members of the Armed Forces, and for other purposes. 
1.Short titleThis Act may be cited as the Restore Charitable Contributions of Premium Cigars to the Troops Act of 2016. 2.Charitable distribution of traditional large and premium cigars to members of the Armed Forces (a)Charitable distributionParagraph (rr) of section 301 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended to read as follows: 
 
(rr) 
(1)The charitable distribution of tobacco products, other than a charitable distribution of a traditional large and premium cigar to— (A)a member of the Armed Forces; or 
(B)any nonprofit organization the primary purpose of which is to provide support for members of the Armed Forces or veterans. (2)For purposes of this paragraph, the term traditional large and premium cigar— 
(A)means any roll of tobacco that is wrapped in 100 percent leaf tobacco, bunched with 100 percent tobacco filler, contains no filter, tip or non-tobacco mouthpiece, weighs at least 6 pounds per 1,000 count, and— (i)has a 100 percent leaf tobacco binder and is hand rolled;  
(ii)has a 100 percent leaf tobacco binder and is made using human hands to lay the leaf tobacco wrapper or binder onto only one machine that bunches, wraps, and caps each individual cigar; or (iii)has a homogenized tobacco leaf binder and is made in the United States using human hands to lay the 100 percent leaf tobacco wrapper onto only one machine that bunches, wraps, and caps each individual cigar; and 
(B)does not include a cigarette (as such term is defined by section 900(3)) or a little cigar (as such term is defined by section 900(11))..  (b)Free samples (1)In generalSection 906 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 387f) is amended by adding at the end the following: 
 
(g)Charitable distribution to Members of the Armed ForcesThe Secretary shall not prohibit the charitable distribution of a traditional large and premium cigar to a member of the Armed Forces or a nonprofit organization the primary purpose of which is to provide support for members of the Armed Forces or veterans, as described in section 301(rr), on the basis of such distribution being treated as a free sample. . (2)Revisions to regulationsThe Secretary of Health and Human Services shall revise such regulations as may be necessary to implement section 906(g) of the Federal Food, Drug, and Cosmetic Act, as added by paragraph (1), including by revising the regulations described in section 102(a) of the Family Smoking Prevention and Tobacco Control Act (21 U.S.C. 387a–1(a)). 
